DETAILED ACTION
RE: Wheeler et al.
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	Applicant’s reply filed on 6/11/2021 is acknowledged. Claims 1-23 are pending. Claim 6 is withdrawn from consideration. Claims 8 and 22-23 have been amended. 
3.	Claims 1-5 and 7-23 are under examination.

Objections Withdrawn
4.	The objection to claims 22-23 because not all cancers are squamous cell carcinoma, e.g. glioma, melanoma, soft tissue sarcoma is withdrawn in view of applicant’s amendment to the claims.

Rejections Maintained
Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

new matter rejection).
Regarding claims 22-23, the response states that the originally filed specification at page 10, lines 14-16 clearly describes that the hyperproliferative disease to be treated is preferably cancer, in particular squamous cell carcinoma. The subsequent paragraph of the specification at page 10, lines 18-25 describes a number of organs that can be affected, but it is understood that the type of cancer is still preferably squamous cell carcinoma.
Applicant’s arguments have been carefully considered but are not persuasive. The specification discloses, “This hyperproliferative disease is preferably cancer, in particular squamous cell carcinoma” (page 10, lines 14-16). In separate paragraph, the specification discloses, “Examples of cancer which are preferably treated according to the present invention are selected from the group consisting of breast cancer, gastrointestinal cancer, pancreatic cancer, prostate cancer, ovarian cancer, stomach cancer, endometrial cancer, lung cancer, kidney cancer, colon cancer, colorectal cancer, thyroid cancer, bladder cancer, glioma melanoma, testicular cancer, soft tissue sarcoma, a cancer which expresses or overexpresses HER-3, and/or the formation of tumor metastases of the foregoing” (page 10, lines 18-25). In another paragraph, the specification discloses, “the cancer is squamous cell carcinoma of the lung, of the head and/or the neck” (page 10, lines 27-28).  However, the specification does not provide a clear support for “treating a squamous cell carcinoma of breast, gastrointestinal tissue, pancreas, prostate, ovary, stomach, endometrium, kidney, colon, rectum, thyroid, 
The rejection of claim 8 is withdrawn in view of applicant’s amendment to the claim.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

s 1-5, 7, 9-14 and 21 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rothe et al. (US 2008/0124345A1, pub. date: 5/29/2008), in view of Zhang et al. (US 2008/0269133A1, pub. date: 10/30/2008), EP2138511A1 (Pub .date: 12/30/2009, IDS filed on 5/9/2019), and Greene et al. (US 7,625,558B2, date of patent: 12/1/2009) for the reasons discussed below.
9.	Claims 1-5, 7, 9-14 and 21-23 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rothe et al. (US 2008/0124345A1, pub. date: 5/29/2008), in view of Zhang et al. (US 2008/0269133A1, pub. date: 10/30/2008), EP2138511A1 (Pub .date: 12/30/2009, IDS filed on 5/9/2019), Greene et al. (US 7,625,558B2, date of patent: 12/1/2009), and further in view of Yi et al. (Mod Pathol., 1997, 10(2): 142-8) for the reasons discussed below (It is noted that claims 21-22 were inadvertently omitted from the rejection as evidenced by the rejection of claims 7 and 23 which recite same limitations. Claim 21 was also mentioned in the body of the rejection, see line 7 of page 9 of the action mailed on 3/17/2021).
10.	Claims 1-5, 7 and 9-21 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rothe et al. (US 2008/0124345A1, pub. date: 5/29/2008), in view of Zhang et al. (US 2008/0269133A1, pub. date: 10/30/2008), EP2138511A1 (Pub .date: 12/30/2009, IDS filed on 5/9/2019), Greene et al. (US 7,625,558B2, date of patent: 12/1/2009), further in view of Redmond et al. (US2009/0156584, pub. date: 6/18/2009) for the reasons discussed below.
11.	Claims 1-5, 7-14 and 21 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rothe et al. (US 2008/0124345A1, pub. date: 5/29/2008), in view of Zhang et al. (US 2008/0269133A1, pub. date: 10/30/2008), EP2138511A1 (Pub .

Applicant’s Arguments
The response states that Rothe teaches a method for treating cancer associated with HER-3 by administering an anti-HER-3-antibody to the subject. The antibody can optionally be combined with one or more agents in a combination therapy, which may involve chemotherapy or radiation therapy. However, Rothe does not specifically teach that the radiation comprises X-ray radiation. Further, Rothe does not teach to administer the anti-HER-3-antibody U1-59 before the radiation treatment. Zhang fails to remedy the deficiencies of Rothe. Zhang describes a method of treating cancer by administering to a subject a HER-3 binding protein in combination with radiotherapy. Radiotherapy is particularly based on X-ray radiation. As the HER-3 binding protein, Zhang uses EPB1. However, the efficacy of the HER-3 binding protein is completely different to that of a HER-3 antibody. According to Zhang, EPB1 binds to androgen-receptors in cancer cells and attenuates or modifies their activity resulting in repression of the cell-cycle genes of the cancer cell. Thus, the findings made by Zhang for EPB1 do not allow one of ordinary skill in the art to draw any conclusions regarding anti-HER-3 antibodies. In particular, based upon the description in Zhang that EPB1 expression can sensitize prostate cancer cells to radiation, one of ordinary skill in the art could not reasonably conclude whether HER-3 inhibitors would show a similar behavior. The cited reference of EP2138511 fails to remedy the deficiencies of Rothe and Zhang. EP 2138511 describes {P57751 04831807.DOCX} Appl. No. 16/408,040 Attorney Docket No. P57751with further agents before, during, and/or after surgical removal of the melanoma and/or radiation therapy. Additionally, paragraph [0028] of EP2138511 describes that the HER-3 inhibitor preferably sensitizes the melanoma for treatment with a further active agent or radiation therapy. However, Applicant respectfully submits that not all HER-3 inhibitors are capable of sensitizing cancer cells for radiation treatment. Also, EP2138511 describes that this is only the case for the preferred HER-3 inhibitors (see para. [0028] of EP2138511). Furthermore, the disclosure of EP2138511 specifically refers to only melanoma, not to squamous cell carcinoma, as explicitly recited in a subset of the instant claims. The cited reference of Greene fails to remedy the deficiencies of Rothe, Zhang, and EP2138511. Greene describes a method of treating an erbB protein mediated tumor. The method of Greene comprises administering an antibody that inhibits formation of erbB protein dimers, and thereafter exposing the individual to a therapeutically effective amount of anti- cancer radiation. The Examiner has relied upon Greene for making obvious the administration order of the claimed subject matter. However, the anti-cancer radiation described in Greene is [Symbol font/0x67]- radiation (cf. column 26, lines 8-30). Accordingly, Applicant submits that any effect observed for [Symbol font/0x67]-radiation cannot be transferred to X-ray treatment. The cited reference of Yi fails to remedy the deficiencies of Rothe, Zhang, EP2138511, and Greene. Yi descries that among non-small cell lung cancer, squamous cell carcinoma shows the greatest rate of high erbB3 positivity followed by adenocarcinoma and large cell carcinoma. Therefore, in the Examiner's opinion, it was obvious that squamous cell carcinoma as an example of HER-3 expressing cancer could be treated with a combination of HER-3 antibody and 
However, Applicant respectfully submits that none of the cited documents describes the specific combination of anti-HER-3 antibody and X-ray radiation treatment, as recited in the{P57751 04831807.DOCX} Appl. No. 16/408,040 Attorney Docket No. P57751instant claims. Moreover, to the extent that other agents and other radiation sources are used, the information obtained therein cannot be reasonably transferred to arrive at the claimed subject matter. Further, Applicant submits that not all anti-HER-3 antibodies or HER-3 inhibitors are capable of sensitizing cancer cells to x-ray radiation treatment as U1-59 does. In view of the above, Applicant submits that the cited references would not convey to one of ordinary skill in the art a reasonable expectation of success to obtain the claimed subject matter. 

Response to Arguments
	Applicant’s arguments have been carefully considered but are not persuasive. 
Rothe et al. teaches a method of treating a cancer associated with HER-3, including lung cancer and squamous cell cancer (see claims and paragraph [0190]) in a subject comprising administering an anti-HER-3 antibody including U1-59 antibody (comprising instant SEQ ID NOs: 70 and 72) to the subject, (paragraphs [0022], [0025], [0027], radiation therapy (paragraphs [0087], [0189] and [0222]), the radiation treatment can be achieved either with an internal (brachytherapy: BT) or external (external beam radiation therapy: EBRT) source (paragraph [0087]). Rothe et al. teaches that the lung cancer is non-small cell lung cancer (paragraphs [0196]-[0200]).
Rothe does not specifically teach that the radiation comprises X-ray radiation. However, it should be pointed out that X-ray is one of few beams commonly used in brachytherapy and external beam therapy for treating cancer.
Zhang et al. teaches a method of treating cancer in a subject comprising administering to the subject a HER3 (ErbB3) binding protein (EPB1) in combination with radiotherapy, wherein the radiotherapy is X-ray radiation ((abstract, paragraph [0053]). Zhang et al. teaches that the HER3 binding protein is administered before the radiotherapy (paragraph [0064]). Zhang et al. teaches that restoration or increase of EPBI expression (which binds and inhibits HER3) can sensitize prostate cancer cell to radiation (paragraph [0091]). Applicant’s arguments that EPB1 binds to androgen-receptors in prostate cancer cells are not persuasive because Zhang et al. teaches that EPB1 binds HER3 ([0180]) and further shows that that EBP1 inhibited heregulin mediated MCF-7 breast cancer cell growth (Example 8). Zhang et al. discloses that it is possible that the binding of EBP1 to ErbB3 may inhibit ErbB2/3 heterodimers and destabilize ErbB2 ([0180]). Both anti-HER3 antibody and EPB1 bind HER3, and inhibit HER3 mediated signaling. Although their efficacies may be different, Zhang et al. at least teaches that X-ray has been used in the art as radiation therapy for cancer, and can be combined with an agent that targets HER3 (ErbB3). 
prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified the method of Rothe to treat patients having a cancer expressing HER3, including lung cancer and squamous cell carcinoma with an anti-HER3 antibody such as U1-59 and X-ray radiation in view of Zhang. One of ordinary skill in the art would have been motivated to do because Rothe et al. teaches treating cancer using the claimed antibody in combination with radiation therapy such as brachytherapy and external beam therapy, X-ray is one of few beams commonly used in brachytherapy and external beam therapy for treating cancer, and Zhang et al. teaches a method of treating cancer using HER3 binding protein BPB1 and X-ray radiation. One of ordinary skill in the art would have had a reasonable expectation of success because Rothe teaches that an anti-HER3 antibody including antibody U1-59 can be administered in combination with radiation for treating lung cancer and squamous cell carcinoma, X-ray is one of few beams commonly used in brachytherapy and external beam therapy for treating cancer, Zhang teaches that X-ray radiation can be used in treating cancer in combination with the HER3 binding protein EPB1.  
Rothe does not specifically teach that the antibody is administered before the radiation treatment in particular the X-ray radiation.
EP2138511A1 teaches a method of treating melanoma using an anti-HER-3 antibody in combination with radiation (paragraphs [0009]-[0015], [0028], [0036] and [0040]), the antibody may be administered before radiation (paragraph [0036]). EP2138511A1 teaches that the HER3 inhibitor is an enhancer of apoptosis, and may preferably sensitize the melanoma for treating with further radiation therapy, i.e. acts synergistically with radiation therapy (paragraph [0028]).

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have further modified the method of Rothe to treat patients having a cancer expressing HER3, including lung cancer and squamous cell carcinoma with an anti-HER3 antibody such as U1-59 and X-ray radiation, wherein the anti-HER3 antibody is administered before the X-ray radiation in view of EP2138511A1 and Greene. One of ordinary skill in the art would have been motivated to do because EP2138511A1 and Greene teaches treating HER3 expressing cancer by administering an anti-HER3 antibody before radiation, EP2138511A1 teach inhibiting HER3 can sensitize HER3 expressing tumor cells to radiation therapy. One of ordinary skill in the art would have had a reasonable expectation of success because Rothe teaches that an anti-HER3 antibody including antibody U1-59 can be administered in combination with radiation for treating lung cancer and squamous cell carcinoma, Zhang teaches treating cancer with X-ray radiation in combination with a HER3 binding protein, and 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have administered HER3 antibody 4 hrs or 48 hrs before X-ray radiation and administering the X-ray radiation in a single dose or in fractionated doses in view of Greene. One of ordinary skill in the art would have been motivated to do with a reasonable expectation of success because Greene teaches that the anti-HER3 antibody may be administered in a single dose or fractionated doses and the radiation may administered beginning within 1 to 10 hours, 3 hours, 24-72 hours after administration of the antibody.
Applicant’s arguments that EP2138511A1 only teaches sensitizing melanoma cells with a HER3 antibody for further radiation therapy are not persuasive because claims 1-5 and 8-20 encompass treating any cancer including melanoma. Applicant’s arguments that EP2138511A1 and Greene only teaches [Symbol font/0x67]-ray radiation are not persuasive because Zhang teaches treating cancer by X-ray radiation in combination with an ErbB3 binding protein. Moreover, both [Symbol font/0x67]-ray and x-ray radiation are photon beam radiation therapy commonly used in brachytherapy and external beam therapy for treating cancer. Applicant’s arguments that not all anti-HER3 antibodies can sensitize tumor cells for further X-ray radiation are not persuasive as Rothe et al. teaches treating cancer using the claimed antibody in combination with radiation therapy. 
In view of the prior art as a whole and for the reasons discussed above, the rejection is deemed proper and is therefore maintained.

Double Patenting
12.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


13.	Claims 1-5 and 7-23 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,357,566.
The response states that the claims of US 10,357,566 are directed to a method for treating head and neck squamous cell carcinoma by a combination of anti-HER-3 antibody and x-ray radiation treatment. In contrast, independent claim 1 of the present application is broadly directed to a method of treating a hyperproliferative disease in a subject comprising administering to the subject an anti-HER-3 antibody or an antigen-binding fragment thereof in combination with radiation treatment. Moreover, independent claim 12 of the present application is broadly directed to a method of treating cancer in a subject comprising administering to the subject an anti-HER-3 antibody or an antigen-binding fragment thereof and subsequently administering to the subject a radiation therapy. Applicant respectfully submits that the features required in amended claims 1 and 12 (and claims dependent thereon) of the present application 
	Applicant’s arguments have been carefully considered but are not persuasive. Head and neck squamous cell carcinoma is a hyperproliferative disease, a cancer and a squamous cell carcinoma. Claims 1-20 of US 10,357,566 teaches treating a species of hyperproliferative disease, a cancer and a squamous cell carcinoma using same antibody and x-ray radiation, as such anticipate instant claims.  
"A generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus." The species in that case will anticipate the genus. In re Slayter, 276 F.2d 408, 411, 125 USPQ 345, 347 (CCPA 1960); In re Gosteli, 872 F.2d 1008, 10 USPQ2d 1614 (Fed. Cir. 1989).

Conclusion
14.	No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SANG whose telephone number is (571)272-8145.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 5712725205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HONG SANG/Primary Examiner, Art Unit 1643